Opinion issued May 31, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00741-CR
———————————
Pablo Sanango, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 232nd Judicial District Court 
Harris County, Texas

Trial Court Case No. 1292209
 

 
 
 
 
 
MEMORANDUM OPINION
          A
jury found appellant, Pablo Sanango, guilty of the felony offense of driving
while intoxicated[1]
and assessed his punishment at confinement for four years.  
          Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error and that the appeal is without merit and is frivolous.  See
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for
reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. 1978). 
The brief also reflects that counsel delivered a copy of the brief to
appellant and advised appellant of his right to file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  
          When
this Court receives an Anders brief
from a defendant’s court-appointed appellant counsel, we conduct a review of
the entire record to determine whether the appeal is frivolous, i.e., whether
it presents any arguable grounds for appeal. 
See Anders, 386 U.S. at 744,
87 S. Ct. at 1400; Stafford, 813
S.W.2d at 511.  An appeal is frivolous
when it does not present any argument that could “conceivably persuade the
court.”  In re Schulman, 252 S.W.3d 403, 407 n.12
(Tex. Crim. App. 2008).  In
conducting our review, we consider the appellant’s pro se response, if any, to
his counsel’s Anders brief.  See
Bledsoe v. State, 178 S.W.3d 824, 826 –27 (Tex. Crim. App. 2005).  
          Appellant
did not file a pro se response with this Court. 
Having reviewed the record and counsel’s brief, we agree that there is
no reversible error and the appeal is frivolous and without merit.  See id.
          We
affirm the judgment of the trial court. 
We grant appellate counsel’s motion to withdraw.[2]  See
Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st
Dist.] 2000, no pet.) (per curiam).
 
 
                                                                   Terry
Jennings
                                                                   Justice

 
Panel
consists of Chief Justice Radack and Justices Jennings and Keyes.
Do
not publish.   Tex. R.
App. P. 47.2(b).




[1]
          See Tex.
Penal Code Ann §§ 49.04(a), 49.09(b) (Vernon Supp. 2011).


[2]
          Appointed counsel still has a
duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See
Bledsoe, 178 S.W.3d at 827; Downs v.
State, 137 S.W.3d 837, 842 n.2 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).